PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Carson et al.
Application No. 16/378,521
Filed: 8 Apr 2019
For: OXYTOCIN COMPOSITIONS AND METHODS OF USE

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the renewed petition under 37 CFR 1.78(c) filed November 23, 2021, requesting acceptance of unintentionally delayed claims under 35 U.S.C. 119(e) for the benefit of prior-filed provisional applications.  

The renewed petition under 37 CFR 1.78(c) is GRANTED.

The record reveals applicant did not make a proper reference required by 35 U.S.C. 119(e) and 37 CFR 1.78(a)(3) in an application data sheet (ADS) within the period provided by 37 CFR 1.78(a)(4). 

Petitioner submitted the petition fee as set forth in § 1.17(m), a corrected ADS identifying the added benefit claims with underlining, and a statement of unintentional delay. Additionally, petitioner provided a statement regarding the facts and circumstances surrounding the delay supporting a conclusion that the entire delay was unintentional.

Upon review of the petition and the statement, the Office finds petitioner has satisfies all the requirements under 37 CFR 1.78(c). Accordingly, the claims under 35 U.S.C. 119(e) for benefit of the prior-filed provisional applications are accepted as being unintentionally delayed.  

Applicant is advised that this decision grants the petition to accept the unintentionally delayed domestic benefit claims to the prior-filed applications because the petition requirements of 37 CFR 1.78(c) and the formal requirements for claiming domestic benefit (see MPEP 211.01 et. seq.) have been met. This acceptance should not be construed as meaning that this application is entitled to the benefit of the prior-filed application. Whether a claimed invention in a nonprovisional application is entitled to the benefit of the filing date of a prior-filed application on the basis of the disclosure thereof is determined during examination if it becomes necessary to do so (e.g., intervening reference and interference proceeding). See MPEP 211.05.

A corrected Filing Receipt, which includes the claims for benefit of the prior-filed applications, accompanies this decision on petition.

The record reveals that the Office did not accept the power of attorney and change of correspondence address filed on January 3, 2022, as indicated in the Notice Regarding Power of Attorney mailed on January 5, 2022. Therefore, the Office will mail a one-time courtesy copy of this decision to the address listed on the present petition. If petitioner wishes to receive future communications from the USPTO for this application, petitioner must provide an acceptable appointment of power of attorney and change of correspondence address.

Questions concerning this matter may be directed to the undersigned at (571) 272-3211.  

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET                                                                                                                                                                                                        
Enclosure:  Corrected Filing Receipt


Cc: 	MCANDREWS HELD & MALLOY, LTD 500 WEST MADISON STREET SUITE 3400 CHICAGO, IL  60661